Opinion filed March 25, 2021




                                        In The


        Eleventh Court of Appeals
                                      __________

                               No. 11-21-00037-CV
                                      __________

                      IN RE MOISES A. HERNANDEZ


                          Original Mandamus Proceeding

                      MEMORANDUM OPINION
      Relator, Moises A. Hernandez, filed this original petition for writ of
mandamus in which he requests that we instruct “Odessa Police Department/Ector
County/Clerk of the Court for the 358th Judicial District[,] Ector County” to release
to Relator $567 that was the subject of a civil forfeiture action.
      This court’s mandamus jurisdiction is governed by Section 22.221 of the
Texas Government Code. See TEX. GOV’T CODE ANN. § 22.221 (West Supp. 2020).
Section 22.221 expressly limits the mandamus jurisdiction of the courts of appeals
to (1) writs against a judge of a district or county court in the court of appeals’
district, (2) writs against a district judge acting as magistrate in a court of inquiry in
the court of appeals’ district, and (3) writs necessary to enforce the court of appeals’
jurisdiction. Id. We have no authority to issue a writ of mandamus against a police
department, a county official, or a district clerk unless it is necessary to enforce our
jurisdiction. See In re Tarver, No. 05-20-00926-CV, 2020 WL 6866567, at *1 (Tex.
App.—Dallas Nov. 23, 2020, orig. proceeding) (mem. op.) (holding that court of
appeals did not have jurisdiction to issue a writ of mandamus against a police
department unless it was necessary to enforce the court of appeals’ jurisdiction); In
re Tinsley, No. 11-18-00328-CR, 2018 WL 6219542, at *1 (Tex. App.—Eastland
Nov. 29, 2018, orig. proceeding) (mem. op.) (per curiam) (holding that court of
appeals did not have jurisdiction to issue a writ of mandamus against a district clerk
unless it was necessary to enforce the court of appeals’ jurisdiction); In re Bailey,
975 S.W.2d 430, 432 (Tex. App.—Waco 1998, orig. proceeding) (holding that court
of appeals generally has “no jurisdiction in a mandamus proceeding against county
officials”).
        Relator has not provided a mandamus record of any proceedings in the trial
court and has not established that he sought relief from the trial court, that the trial
court has refused to grant any requested relief, or that Relator has appealed any
adverse ruling by the trial court to this court. Therefore, none of the relief requested
by Relator is necessary to protect this court’s jurisdiction.
        We dismiss the petition for writ of mandamus for lack of jurisdiction.


March 25, 2021                                                     PER CURIAM
Panel consists of: Bailey, C.J.,
Williams, J., and Wright, S.C.J.1
Trotter, J., not participating.


        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2